Citation Nr: 0611080	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  94-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for claimed 
porphyria cutanea tarda (PCT), to include as due to 
herbicide exposure.  

2.  Entitlement to a rating in excess of 10 percent for 
the service-connected acne and pseudofolliculitis barbae.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to July 
1969.  He is not shown to have had any "FOREIGN AND/OR 
SEA SERVICE."

This case was previously before the Board of Veterans' 
Appeals (Board) in January and October 1999.  Each time, 
it was remanded for further development.  

Following the requested development, the RO increased the 
rating to 10 percent for the service-connected acne and 
pseudofolliculitis barbae.  


FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
referable to PCT in service or for many years thereafter.  

2.  The veteran is not shown to have been exposed to 
herbicides or other specific toxic substances during his 
period of active service that included no foreign 
service.  

3.  The currently demonstrated PCT is not shown to be 
etiologically linked to herbicide exposure or any other 
documented event or incident of the veteran's period of 
active service.  

4.  The service-connected acne and pseudofolliculitis 
barbae manifested primarily by multiple pitted scars on 
his face is not shown to be productive of more than 
moderate impairment.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by PCT is not due 
to disease or injury that was incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein; nor may it be presumed to be the result of 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159, 3.303, 3.307, 
3.309(e) (2005).  

2.  The criteria for the assignment of a rating in excess 
of 10 percent for the service-connected acne and 
pseudofolliculitis barbae have not been met.  38 I 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.118 including Diagnostic Code 
(DC) 7800 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  In so doing, VA must notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

By virtue of information contained in letters, dated in 
January 2003 and March 2004, the RO informed the veteran 
and his representative of the information and evidence 
needed to substantiate and complete a claim of service 
connection and a claim for increase.  

The RO noted that in order to establish service 
connection for a particular disability, the evidence had 
to show the following:  1) that the veteran had had an 
injury in military service or that he had a disease that 
began in or was made worse by military service; or that 
there was an event in service which caused injury or 
disease; 2) that the veteran had current physical or 
mental disability; and 3) that there was a relationship 
between the current disability and an injury, disease, or 
event in service.  

The RO also noted that in order to establish an increased 
evaluation for a service-connected disability, the 
evidence had to show that such disability had gotten 
worse.  In this regard, the RO set forth the criteria for 
rating scars of the head, face and neck.  

In association with his claim, the RO notified the 
veteran and his representative of the following:  (1) the 
information and evidence that was not of record that was 
necessary to substantiate the veteran's specific claim; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) 
the information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in 
the veteran's possession that pertained to his claim.  

The RO noted, however, that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or 
agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  

The RO also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. Appl 112 (2004).  In this case, 
however, such notice was not sent to the veteran until 
well after the initial unfavorable rating decision in 
October 1992.  

Nevertheless, any defect with respect to the timing of 
that notice was harmless error.  Indeed, the letters, 
dated in January 2003 and March 2004, complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Moreover, since that time, the veteran has 
continued to actively participate in his appeal.  For 
example, in May 2005, he reported for a scheduled VA 
examination.  

In addition to the letters, dated in January 2003 and 
March 2004, the veteran was provided with the following:  
a Statement of the Case (SOC) in June 2003; Supplemental 
Statements of the Case (SSOC's) in July 1999 and 
September 2004; and copies of the Board's remands, dated 
in January and October 1999.  

They further notified the veteran and his representative 
of the evidence necessary to substantiate the claim of 
service connection for PCT and the claim for an increased 
rating for acne and pseudofolliculitis barbae.  Indeed, 
the SSOC, issued in June 2005, set forth the relevant 
text of 38 C.F.R. § 3.159.  Moreover, the SOC and the 
SSOC's identified the evidence that had been received by 
the RO.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of evidence to support his claims.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  

In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support the issue of entitlement 
to service connection for PCT or the issue of an 
increased rating for acne and pseudofolliculitis barbae.  

Given the extensive efforts by the RO to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant 
evidence with respect to either issue on appeal.  

As such, further action is unnecessary in order to meet 
the VA's statutory duty to assist the veteran in the 
development of that issue.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development 
of his claim of service connection for PCT and his claim 
for an increased rating for acne and pseudofolliculitis 
barbae.  Therefore, the Board will proceed to the merits 
of the appeal.  


II.  The Facts and Analysis

A.  PCT

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service 
(or in the presumptive period) is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Congress has given the VA the authority to presumptively 
service connect exposure to herbicides, such as Agent 
Orange used in the Vietnam War, to certain health effects 
of Vietnam veterans, including PCT.  38 C.F.R. § 3.309(e) 
(2005).  Veterans who have been otherwise exposed to such 
herbicides may also take advantage of those presumptive 
health effects.  

However, unlike Vietnam veterans, they are required to 
prove that they were, in fact, exposed to herbicides 
during their military service.  That is, they do not have 
the benefit of a presumption of exposure as do Vietnam 
veterans.  38 C.F.R. § 3.306(a)(6)(iii) (2005).  

In this case, the evidence shows that the veteran's PCT 
was first clinically reported in the early 1990's (see, 
e.g., records reflecting the veteran's treatment by the 
VA in June 1991).  

During the course of this appeal, such as at his June 
1993 hearing and during his March 2005 VA examination, 
the veteran maintained that his PCT was the result of 
exposure to toxic substances in service, including 
airplane fluids and Agent Orange.  

However, the veteran's service records are negative for 
any complaints or clinical findings of exposure to toxic 
substances or the residuals thereof.  Indeed, the only 
reports to the contrary are dated well after service.  

During VA outpatient treatment in March 1996, it was 
suggested that the veteran's PCT was associated with the 
exposure to Agent Orange.  

The VA examiner in March 2005 examination also supported 
that position with a general statement.  

After reviewing the claims folder, the examiner noted 
that the veteran had been exposed to "Agent Orange and 
airplane fluids" in service and opined that it "was 
more likely than not" that the PCT was related to his 
period of active duty.  However, the VA examiner did not 
provide a rationale for his conclusion.  

Such statements notwithstanding, the Board finds no 
evidence in the veteran's service records or other 
competent evidence on file that serves to confirm the 
veteran's assertions of having been exposed to herbicides 
or any other toxic substance in service.  Significantly, 
the veteran is not shown to have had any foreign service.  

Rather, the only history of such exposure is that 
reported by the veteran.  In this regard, it should be 
noted that a bare transcription of a lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In addition, the Board finds the preponderance of the 
other medical evidence of record clearly shows that his 
PCT is the result of factors other than the inservice 
exposures claimed by the veteran.  

For example, the report of the April 1993 case study of 
the veteran; the treatment records from the Center for 
the Management of Liver Disorders, and the report of the 
veteran's March 1999 VA fee basis examination all 
strongly suggested that the PCT was associated with his 
hepatitis C and/or use of alcohol.  

Not only does such evidence present a picture of the 
veteran's PCT over time, it is more detailed in terms of 
the clinical and laboratory studies performed and 
provides a rationale for the conclusions reached.  

Indeed, the case study was conducted by three physicians 
and presented for peer review; and the treatment was 
rendered over a period of several years, primarily to 
evaluate and treat the veteran's liver function.  

Finally, the March 1999 examination was as full and 
complete the VA examination in 2005 and also involved a 
review and discussion of the medical facts in this case.  

Therefore, the Board accords greater weight to such 
evidence rather than that provided by the VA treatment 
record of March 1996 or the report of the March 2005 
examination.  

Accordingly, based on its review of the evidentiary 
record in its entirety, the Board finds that service 
connection for PCT is not warranted.  


B.  Acne and Pseudofolliculitis Barbae

The veteran also seeks a rating in excess of 10 percent 
for his service-connected acne and pseudofolliculitis 
barbae.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  Where, as 
here, entitlement to compensation has already been 
established and an increase in the disability rating is 
at issue, the present (current rating period) level of 
disability is of primary concern.  

Although the recorded history of a disability is for 
consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

At the outset of the veteran's claim, the veteran's acne 
and pseudofolliculitis barbae were rated by analogy to 
scars of the head, face, and neck.  38 C.F.R. §§ 4.20, 
4.118, DC 7800.  

A 10 percent rating was warranted for scars of the head, 
face, or neck which were disfiguring and productive of 
moderate impairment.  A 30 percent rating was warranted 
for severe, disfiguring scars of the head, face, or neck, 
especially if it produced a marked or unsightly deformity 
of the eyelids, lips, or auricles.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating scars of the 
head, face, or neck.  67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  That change became effective on August 
30, 2002 is codified as amended at 38 C.F.R. § 4.118, 
DC's 7800 - 7833 (2005).   

Where a law or regulation changes after the claim has 
been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to 
the veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected acne and pseudofolliculitis barbae under both 
the former and the current schedular criteria, keeping in 
mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green 
v. Brown, 10 Vet. App. 111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the SSOC issued in June 2005.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The revised regulations state that disfigurement of the 
head, face, or neck warrants a 10 percent rating, where 
there is one characteristic of disfigurement.  

A 30 percent rating is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with 2 or 3 characteristics of 
disfigurement.  

Under the revised rating criteria, the eight 
characteristics of disfigurement for the purposes of 
evaluation under 38 C.F.R. § 4.118 are (1) scar 5 inches 
or more (13 or more centimeters) in length; (2) scar at 
least one-quarter inch (0.6 centimeters) wide at its 
widest point; (3) surface contour of the scar elevated or 
depressed on palpation; (4) scar adherent to the 
underlying tissue; (5) skin hypo or hyperpigmented in an 
area exceeding 6 square inches; (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, et cetera) in an area 
exceeding 6 square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding 
6 square inches (39 square centimeters); (8) skin 
indurated and inflexible in an area exceeding 6 square 
inches (39 square centimeters).  38 C.F.R. § 4.118, DC 
7800, Note (1).  Unretouched color photographs are to be 
taken into consideration.  38 C.F.R. § 4.118, DC 7800, 
Note (3).  

Effective August 30, 2002, the VA also published a 
diagnostic code specifically applicable to rating acne.  
38 C.F.R. § 4.118, DC 7828 (2005).  Under that code, a 10 
percent rating is warranted for deep acne (deep inflamed 
nodules, and pus-filled cysts) affecting less than 40 
percent of the face and neck, or; deep acne on areas 
other than the face and neck:  A 30 percent rating is 
warranted for deep acne (deep inflamed nodules, and pus-
filled cysts) affecting more than 40 percent of the face 
and neck.  

A careful review of the evidence, such as March 1992 
report from Beech Hill Hospital and the reports of the VA 
examinations performed in March 1999 and March 2005, 
shows that the service-connected acne and 
pseudofolliculitis barbae are manifested primarily by 
multiple pitted facial scars.  

The veteran also has a scar on his left upper cheek, 
measuring 2 cm by 1.1 cm; however, there is no evidence 
that such scar is in any way related to his acne or his 
pseudofolliculitis barbae.  Rather, the evidence suggests 
that it is the result of November 1995 surgery to remove 
a large cystic tumor.  

In any event, the medical evidence does not show that the 
veteran's acne and pseudofolliculitis barbae are 
manifested by any more than one characteristic of 
disfigurement, i.e., abnormal skin texture.  

Indeed, there is no evidence of visible or palpable 
tissue loss or gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips).  

Moreover, there is no evidence of deep acne (deep 
inflamed nodules, and pus-filled cysts) affecting more 
than 40 percent of the veteran's face and neck.  

Finally, there is no evidence that the veteran's acne and 
pseudofolliculitis barbae are productive of more than 
moderate impairment.  As such, those disorders more 
nearly reflect the criteria for a 10 percent rating under 
the applicable schedular criteria.  Accordingly, an 
increased rating is not warranted.  



ORDER

Service connection for PCT is denied.  

An increased rating in excess of 10 percent for the 
service-connected acne and pseudofolliculitis barbae is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


